I do not fully concur in all the matters set forth in the majority opinion. At the time the original contract was entered into, plaintiffs Walker and wife and Jensen and wife were joint owners of the building and premises in controversy; hence the fact that Walker became sole owner before the trial is immaterial. Both Walker and Jensen are chargeable, if at all, to defendants for the completion of the building in question suitable for hotel purposes.
The real point involved in this case is as to whether or not the brick wall should have been put in good condition by plaintiffs. Walker and Jensen were joint owners, and jointly sold the premises to defendants. They should be held, and should have been, jointly liable to defendants. True, the wall had been completed, except as to plastering on the second floor, at the time of the contract of sale. However, there were such defects in the wall that the building *Page 337 
could not be properly completed for hotel purposes, subject to the approval of the state engineer.
In Dermott v. Jones, 2 Wall. (69 U.S.) 1, 17 L. Ed. 762, it was held to be the duty of the builder to know for himself of any latent defects in the soil upon which he had contracted to erect a building. So, in the instant case, the owners, who caused the building to be erected, should be charged with knowledge as to the defects in the soil or foundation which caused the cracking of the wall.
In Railroad v. Smith, 21 Wall. 255, 22 L. Ed. 513, it was held to be the duty of the contractor, in erecting a building upon piers already constructed, to know that the piers were adequate for the purpose, and that he was responsible for the failure of his bridge to operate properly because of uneven piers. So, in the instant case, plaintiffs under the evidence, were chargeable with knowledge, and should be liable, were there no other matters to consider.
Notwithstanding my view as to the equities of the case, it appears that finding No. 7 is not properly challenged, and, as such failure is controlling, I concur in affirming the judgment of the lower court.